DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 27 April 2022.
Claims 1-15 are still pending; Claims 1-6, 10 and 12-14 have been amended; Claims 16-20 have been newly added.
A replacement abstract has been received and overcomes the previous objection.
The amended claim set overcomes the previous objection to the drawings, as well as the 35 USC 112 rejections.
Arguments directed to the rejection of Claims 1-23 have been received and acknowledged below.

Claim Rejections - 35 USC § 112
Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 10 includes new limitations which are not discussed in detail in the specification, and are not clear as to what the Applicant is referring from the plain language of the claims.  Applicant uses the terms “first accessory end”, “second accessory end”’ “first corner”, and “second corner to describe limitations which the office can not gleam from the original specification.  As such, the limitations and amendments have not been considered with respect to the prior art.
Claims 11-15 are rejected as being dependent upon a rejected base claim.
Claims 16 and 17 sets out the limitations of the diffuser having “four corners” and being connected to the rear of a vehicle.  no where in the specification is there the mention of a “corner”, and there is no figure showing a rear diffuser with a shape containing any corners.  As such, only the properly discloses limitations have been treated with respect to prior art references.
Claims 18-20 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL document TrackJunkies in view of ordinary skill in the art.
Regarding Claims 1 and 2, TrackJunkies discloses a vehicle accessory (front splitter) comprised of a body portion, said body portion made substantially of aluminum composite material (see page 5 and 6; aluminum composite is aluminum and polyethylene); and an at least one connector (see figures on page 4 for look at fasteners under the vehicle) for selectively attaching the body portion to a portion of an automobile; wherein the body includes a front portion that is curved (see page 6).  TrackJunkies does not appear to disclose the use of a protective rubber coating.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use a protective rubber coating on the body of Track junkies in order to not only protect the body from damage, but to additionally improve the appearance.  See NPL documents “Plasti Dip for rear “S” spoiler refurbish” as well as NPL document “Painted my rubber spoiler” for discussions of using rubberized coatings to refurbish and protect aero devices on vehicles.  
Regarding Claims 6 and 7, the material is DiBond which is two 0.3 mm sheets of aluminum cover layers with a polyethylene core (see https://www.display.3acomposites.com/dibond/).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Daniels (US 5,924,763).
Regarding Claim 3, it is unclear if TrackJunkies discloses the use of a canard type aero device.  Daniels discloses an aero package for a vehicle including the use of canards for improved aerodynamic function.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the canards of Daniels on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle as taught by Daniels.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Shen (US 20190161123).
Regarding Claim 4, it is unclear if TrackJunkies discloses the use of a side skirt aero device.  Shen discloses an aero package for a vehicle including the use of side skirts for improved aerodynamic function.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the side skirts of Shen on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle as taught by Shen.

Claim(s) 5, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Kakiuchi (US 2013/0026783).
Regarding Claim 5, it is unclear if TrackJunkies discloses the use of a diffuser aero device.  Kakiuchi discloses an aero package for a vehicle including the use of a rear diffuser 7 for improved aerodynamic function.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the diffuser of Kakiuchi in conjunction with the splitter on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle as taught by Kakiuchi.
Regarding Claim 16, the combination of TrackJunkies and Kakiuchi discloses a body portion, the body portion forms one or more diffusers (Kakiuchi; 7, see Fig. 1), and being made substantially of aluminum composite material (TrackJunkies); and at least one connector for selectively attaching the body portion to a portion of an automobile (TrackJunkies), wherein the one or more diffusers are configured to be attached, via the connector, to a rearward portion of a vehicle (Kakiuchi).
Regarding Claim 18, Kakiuchi discloses multiple diffusers being used.
Regarding Claim 19, TrackJunkies discloses a front splitter and ordinary skill in the art discloses a protective coating.
Regarding Claim 20, the use of canards in well-known in the art (see Daniels as applied to claim 3 above).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Shibuya (GB 2 440 441).
Regarding Claim 8, it is unclear if TrackJunkies discloses the use of a push lock fastener. Shibuya discloses an aero package for a vehicle including the use of a push lock fasteners 35 (see Fig. 4) for breakaway performance under stress as well as easy installation and removal. Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the push lock fasteners of Shibuya in conjunction with the splitter on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle as well as allowing the ease of installation and removal as taught by Shibuya.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TrackJunkies as applied to claim 1 above, and further in view of Shinedling (US 7,661,753).
Regarding Claim 9, it is unclear if TrackJunkies discloses the use of adjustable length support rods.  Shinedling discloses splitter for a vehicle including the use of adjustable length rods 110 for adjusting performance of the splitter.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the adjustable rods of Shinedling in conjunction with the splitter on the vehicle of TrackJunkies to improve the aerodynamic functioning of the vehicle by allowing easy adjustment of the height of the splitter, thereby allowing adjustable aerodynamic properties.
Regarding Claim 10, the combination of TrackJunkies and Shinedling discloses an accessory body including a first accessory end (TrackJunkies; rear portion attached to vehicle bottom) and a second accessory end (TrackJunkies; forward end); said first end of the accessory body configured for attachment to a bottom portion of a vehicle body (both), said first end made substantially of aluminum composite material (TrackJunkies); said second end of the accessory made substantially of aluminum composite material (TrackJunkies); and at least two adjustable length connectors (Shinedling, 110) spaced substantially equidistant to a center axis between midpoints of the first and second accessory ends (see TrackJunkies, column 4, lines 10-12), each having a first end attached to the vehicle body and a second end attached to the accessory body near a leading portion of the second end (Shinedling, see Fig. 1), and arranged to be capable of raising or lowering the second end in response to the adjustment of the length of the connector (Shinedling; see column 4, lines 20-30).
Regarding Claim 11, both TrackJunkies and Shinedling disclose a front splitter.
Regarding Claim 12, the front end of TrackJunkies is uniformly convex.
Regarding Claim 13, the second end of Shinedling has intermittent convex and concave portions (see Fig. 3).
Regarding Claims 14 and 15, the material of TrackJunkies is DiBond which is two 0.3 mm sheets of aluminum cover layers with a polyethylene core.
Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.
In regards to claims 1-9, the arguments are moot as the amendments require a new rejection to incorporate the newly added limitations.
In regards to claims 10-15, the arguments are unpersuasive as they pertained only to the newly added limitations which have been rejected as not being enabled in the original filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612